Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page1of18 PagelD 521

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
ex rel. TINA HAIGHT §
§
V. § CIVIL ACTION NO. 3:16-CV-1975-S
§
RRSA (COMMERCIAL DIVISION), §
LLC et al. §

MEMORANDUM OPINION AND ORDER

This Memorandum Opinion and Order addresses: (1) Defendant Ronald Scott Nichols’
(“Nichols”) Motion to Dismiss Qui Tam Complaint (“Nichols Motion to Dismiss”) [ECF No. 36];
and (2) Defendants RRSA (Commercial Division), LLC; Roofing & Restoration Services of
America, LLC; RRSA Commercial Roofing, Inc.; Haight Construction Management Services,
Inc.; Turco Construction Inc.; Andrew’s Roofing & Restoration, Inc.; Corey S. Sanchez; Jon R.
Seymore; and Jennifer N. Seymore’s (collectively, “RRSA Defendants”) Rule 12(b)(6) Motion to
Dismiss Complaint (“RRSA Motion to Dismiss”) [ECF No. 37]. Nichols and the RRSA
Defendants are referred to collectively as “Defendants.”

Relator brings four claims against all Defendants pursuant to the False Claims Act

(“FCA”), 31 U.S.C. § 3729 e¢ seq.:

e Count I: Violation of 31 U.S.C. § 3729(a)(1)(A) for knowingly submitting or causing
to be submitted false or fraudulent claims for set-aside small business subcontracts to
the United States Government;

e Count II: Violation of 31 U.S.C. § 3729(a)(1)(B) for knowingly using false records or
statements to get false or fraudulent claims paid or approved by the United States
Government;

e Count III: Violation of 31 U.S.C. § 3729(a)(1)(C) for conspiracy to violate
§ 3729(a)(1); and
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page 2of18 PagelD 522

e Count IV: Violation of 31 U.S.C. § 3729(a)(1)(G) for knowingly avoiding or
decreasing an obligation to pay or transmit money to the United States Government.

As a predicate for FCA liability, Relator also alleges that the RRSA Affiliated Defendants
violated the Anti-Kickback Act of 1986, 41 U.S.C. § 8701 ef seg. by paying a bribe.
Compl. § 241.!

I, BACKGROUND

Relator Tina Haight claims to be an “original source” of the allegations, which she states
are not based on publicly disclosed information. /d. § 22. An “original source” is:

an individual who either (i) prior to public disclosure . . . has voluntarily disclosed

to the Government the information on which allegations or transactions in a claim

are based, or (ii) who has knowledge that is independent of and materially adds to

the publicly disclosed allegations or transactions, and who has voluntarily provided

the information to the Government before filing an action... .
31U.S.C.A. § 3730(e)(4)(B) (Westlaw current through Pub. L. 116-69). The parties do not dispute
that Relator is an original source. Relator also states that she provided the Government with
information prior to filing the Complaint in accordance with 31 U.S.C. § 3730(b)(2). Id. ¥ 22.

Relator brings this gui tam action against the following groups: (1) RRSA Affiliated

Defendants;? (2) RRSA Affiliated Defendants senior management;? (3) Prime Contractor

 

' Relator also states that she is bringing the Complaint for violation of FCA “state law counterparts.” Compl. §j 1.
Relator, however, does not identify any state law counterparts or assert claims pursuant to state law. Therefore, this
Opinion only addresses the claims clearly articulated in the Complaint and addressed in the Motions to Dismiss.

* The “RRSA Affiliated Defendants” are identified in the Complaint as: RRSA (Commercial Division), LLC; Roofing
& Restoration Services of America, LLC; RRSA Commercial Roofing, Inc.; Haight Construction Management
Services, Inc.; Turco Construction, Inc.; and Andrew’s Roofing & Restoration, Inc. Jd. §| 34-39, 127. Although
Relator defines MH Consulting and Construction, Inc. (“MH Consulting”) as one of the RRSA Affiliated Defendants,
id. § 127, Relator did not list MH Consulting in the caption of the Complaint, Relator has not served MH Consulting,
and MH Consulting is not listed as a party.

3 The “RRSA Affiliated Defendants senior management” are identified in the Complaint as: Corey S. Sanchez, Jon R.
Seymore, Jennifer N. Seymore, and Ronald Scott Nichols. /d. {9 40-43, 144.
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page3of18 PagelD 523

Defendants;* and (4) John Does #1-50.° Relator alleges that the RRSA Affiliated Defendants
violated the FCA by falsely certifying that RRSA (Commercial Division), LLC (“RRSA
Commercial”) is a small business, conspiring with the Prime Contractor Defendants to obtain small
business subcontracts, and paying a kickback. Compl. §§ 4, 237.

According to the Complaint, Roofing and Restoration Services of America, LLC (“RRSA
Residential”)® is a large, national roofing company. Jd. § 109. In 2010 and 2011, Relator alleges
that RRSA Residential generated nearly $80 million in annual sales in the private sector. /d.
{| 108, 110. To expand business, Relator claims that the RRSA Affiliated Defendants devised a
scheme to obtain subcontracting opportunities that are reserved for small businesses under the
Small Business Act (“SBA”). Jd. § 111. According to Relator, RRSA Residential was not eligible
to pursue these opportunities as its annual sales allegedly exceeded the income threshold to qualify
as a small business under the relevant industry codes described in the North American Industry
Classification System (“NAICS”). /d. § 110.’ Relator asserts that as an alternative way to obtain
small business subcontracts, the RRSA Affiliated Defendants (and specifically Corey S. Sanchez

and John R. Seymore) decided to falsely certify that an affiliated entity, RRSA Commercial, was

 

* The “Prime Contractor Defendants” are: Clark Builders Group, LLC (“Clark”); Hunt Companies, Inc. (“Hunt”),
Harper Construction Company, Inc.; Lend Lease (US) Construction, Inc.; Lend Lease (US) Public Partnerships, LLC
(“Lend Lease”); Lincoln Property Company; and Walsh Construction Company. Jd. $4 24-33. On March 13, 2020,
the Court dismissed the Prime Contractor Defendants because they were not timely served. ECF No. 42.

° “John Does #1-50” are identified in the Complaint as: “individuals, corporations, limited liability companies,
partnerships, trusts, or other lawful business entities through which Defendants do business, and who are unknown
co-conspirators who conspired with the Defendants to perpetuate the scheme described” in the Complaint.
Compl. § 44.

° In her Complaint, Relator refers to “RRSA Residential” without defining the term or identifying any Defendants this
term may include. See, e.g., id. § 108. However, in her Response to the RRSA Defendants Motion to Dismiss, Relator
clarifies that RRSA Residential refers to Roofing and Restoration Services of America, LLC. Pl.-Relator’s Opposition
to RRSA Defs.’ Mot. to Dismiss (“Pl.’s RRSA Resp.”) I.

’ The three applicable NAICS industry codes are 238150 (glass and glazing contractors), 238160 (roofing contractors),
and 238170 (siding contractors). Jd. { 110. The threshold for these industry codes from 2011 through 2012 was $14
million in average annual receipts over a three-year period and was subsequently increased to $15 million. Jd. §§ 110,
176.
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page4of18 PagelD 524

an eligible small business. Jd. 111, 119. Relator claims that RRSA Commercial is not a small
business under SBA rules because it shares common ownership, common management, and
identity of interests with the RRSA Affiliated Defendants (i.e., both are in the roofing and siding
business), which Defendants do not dispute. /d. J§] 127-41. Further, under the SBA “totality of
the circumstances test,” Relator alleges that these entities are affiliated because, among other
things, they share the same place of business, email domain name, and phone number. /d. JJ 142-
50.

Relator claims that by utilizing an affiliated entity, the RRSA Affiliated Defendants
determined that they would have a “distinct advantage” over competition from legitimate small
businesses. Jd. § 112. For example, RRSA Commercial would be able to leverage the RRSA
Affiliated Defendants’ combined resources, materials, industry connections, and “bondability’—
resources that most legitimate small businesses do not have. See id. J 112, 114. “Bondability”
was especially important because a contractor must be “bondable” to be considered for government
contracts, meaning it qualifies for surety bonds on any given project. /d. ¢ 113. Relator maintains
that the RRSA Affiliated Defendants have significant bondability—near $100 million—compared
to actual small businesses with limited revenue streams and collateral sources and for whom it
would be “essentially impossible” to secure bonding near $100 million. /d. {¥ 113-14.

According to Relator, on March 6, 2013, the RRSA Affiliated Defendants falsely certified
on the System for Award Management (“SAM”) database that RRSA Commercial was an eligible
small business under the SBA. /d. J§ 120, 123. The SAM database is the official registration
system for businesses who work with the Federal Government. Jd. { 120. According to Relator,
RRSA Commercial repeatedly certified that it was an eligible small business on annual updates.

Id. §§| 121, 124, 176. When questions were raised internally about the legality of these
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page5of18 PagelD 525

misrepresentations, Relator alleges that “Jon Seymore and Sanchez both responded that the
Government was welcome to try and uncover the intentional misrepresentations and, if the
Government ever uncovered the fraud, enough time would have elapsed that the RRSA Affiliated
Defendants would no longer need the small business classification in order to secure government
contracts.” Jd. J 123.

After registering on SAM, the Prime Contractor Defendants awarded RRSA Commercial
dozens of small business subcontracts, even though, Relator claims, the Prime Contractor
Defendants knew that RRSA Commercial was in reality a large business. /d. J] 158-235. The
Complaint also alleges that some of the Prime Contractor Defendants intentionally claimed credit
for subcontracting with a “small business,” while enjoying the benefits of working with RRSA
Commercial, a large business with vast resources. /d. J] 162, 178. For this reason, Relator alleges
that Clark made a “secret arrangement” with RRSA Commercial—through Nichols—pursuant to
which RRSA Commercial was guaranteed to win bids for subcontracts if RRSA Commercial bid
within Clark’s designated range. Jd. J] 167-69.

As a condition of receiving Government contracts, each Prime Contractor Defendant was
required to prepare a small business subcontracting plan. See, e.g., id. ] 158. In a subcontracting
plan, a prime contractor establishes subcontracting goals for small businesses, represents that a
portion of the work will be awarded to small businesses, and certifies compliance. See, e.g.,
id. J§ 158-59. When a prime contractor bids on a contract, the prime contractor submits the
subcontracting plan to the Government, which becomes a material part of the contract if the prime
contractor wins the bid. /d. J§ 159-60. Because the Prime Contractor Defendants awarded
subcontracts to RRSA Commercial, for which RRSA Commercial was not eligible, Relator alleges

that their subcontracting plan certifications were false. Jd. ] 2, 6-8.
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page6of18 PagelD 526

To receive payment for the subcontracting work performed by RRSA Commercial, Relator
asserts that the Prime Contractor Defendants submitted monthly invoices to the Government for
services they claimed were performed by small businesses, resulting in “tens of millions of dollars
in improper payments.” See id. J] 8, 10-11, 252-53, 258, 267, 280. Relator also alleges that the
Government paid contractually mandated bonuses to the Prime Contractor Defendants for
subcontracting to purported small businesses. /d. J] 2, 6, 157, 162, 170, 181, 193, 207, 223, 235,
260, 265.

Relator also contends that the RRSA Affiliated Defendants paid an illegal kickback. /d.
{J 236-39. At Marty Haight’s home in late 2013, Haight allegedly gave Nichols $40,000-50,000
to bribe Clark project managers in exchange for subcontracts. /d. J] 237-39. As a result of these
efforts, Relator maintains that RRSA Commercial grew by at least 400% from 2013 to 2016, with
annual sales reaching $56 million. Jd. § 126.

II. LEGAL STANDARD
A. Rule 12(b)(6) Standard

To defeat a motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6), a
plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell Ail.
Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517 F.3d 738,
742 (Sth Cir. 2008). To meet this “facial plausibility” standard, a plaintiff must plead “factual
content that allows the court to draw the reasonable inference that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plausibility does not require
probability, but a plaintiff must establish “more than a sheer possibility that a defendant has acted
unlawfully.” Jd. The court must accept well-pleaded facts as true and view them in the light most
favorable to the plaintiff. Sonnier v. State Farm Mut. Auto. Ins., 509 F.3d 673, 675 (Sth Cir. 2007).

The court, however, does not accept as true “conclusory allegations, unwarranted factual
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page 7of18 PagelD 527

inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (Sth Cir. 2007)
(citation omitted). A plaintiff must provide “more than labels and conclusions, and a formulaic
recitation of the elements of a cause of action will not do.” 7wombly, 550 U.S. at 555 (internal
citations omitted). “Factual allegations must be enough to raise a right to relief above the
speculative level .. . on the assumption that all the allegations in the Complaint are true (even if
doubtful in fact).” /d. (internal citations omitted).

The ultimate question is whether the Complaint states a valid claim when viewed in the
light most favorable to the plaintiff. Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co.,
313 F.3d 305, 312 (Sth Cir. 2002). At the motion to dismiss stage, the court does not evaluate the
plaintiffs likelihood of success. It only determines whether the plaintiff has stated a claim upon
which relief can be granted. Mann v. Adams Realty Co., 556 F.2d 288, 293 (Sth Cir. 1977).

B. Rule 9(b) Standard

When a Complaint alleges fraud, the plaintiff must plead the elements of its claims with
the heightened particularity required by Rule 9(b). See, e.g., Coates v. Heartland Wireless
Comme 'ns, Inc., 26 F. Supp. 2d 910, 914 (N.D. Tex. 1998). Rule 9(b) requires that “[i]n alleging
fraud or mistake, a party must state with particularity the circumstances constituting fraud or
mistake.” FED. R. Civ. P. 9(b). The rule acts “as a gatekeeper to discovery, a tool to weed out
meritless fraud claims sooner than later.” United States ex rel. Grubbs v. Kanneganti, 565 F.3d
180, 185 (Sth Cir. 2009). “At a minimum, Rule 9(b) requires allegations of the particulars of time,
place, and contents of the false representations, as well as the identity of the person making the
misrepresentation and what he obtained thereby.” Benchmark Elecs., Inc. v. J.M. Huber Corp.,
343 F.3d 719, 724 (5th Cir. 2003) (quoting Te/-Phonic Servs., Inc. v. TBS Int’l, Inc., 975 F.2d
1134, 1139 (Sth Cir. 1992)). Put simply, Rule 9(b) requires the “who, what, when, where, and

how” of the fraud. U.S. ex rel. Williams y. Bell Helicopter Textron Inc., 417 F.3d 450, 453 (Sth
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page 8of18 PagelD 528

Cir. 2005) (quoting U.S. ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F 3d 899, 903
(Sth Cir. 1997)). However, “the ‘time, place, contents, and identity’ standard is not a straitjacket
for Rule 9(b).” Grubbs, 565 F.3d at 190. Depending on the claim, the Fifth Circuit has explained
that Rule 9(b) is “context specific and flexible,” and a plaintiff may sufficiently state a claim
“without including all the details of any single court-articulated standard.” Jd. at 188.8

Ii. ANALYSIS

Defendants move to dismiss all four counts of the Complaint, arguing that Relator has

failed to satisfy the pleading standards of Rules 8(a),’ 12(b)(6), and 9(b).
A. “Lumped” Defendants

The Court finds that Relator’s allegations against Roofing & Restoration Services of
America, LLC; Haight Construction Management Services, Inc. (“Haight”); Andrew’s Roofing &
Restoration, Inc., RRSA Commercial Roofing, Inc.; and Turco Construction, Inc. are insufficiently
pleaded. Relator lumps these Defendants together—along with RRSA Commercial—under the
defined term “RRSA Affiliated Defendants.” Compl. § 127. To state a claim against these
Defendants, Relator must make particular claims as to each individual Defendant.
In re Parkcentral Glob. Litig., 884 F. Supp. 2d at 471. Accordingly, “[i]t is impermissible to make
general allegations that lump all defendants together, rather, the complaint must segregate the
alleged wrongdoing of one from another.” /d.

Although Relator states each entity’s principal place of business, makes inconsequential

references to various corporate and financial documents, and notes that Jennifer N. Seymore

 

® Rule 9(b)’s particularity requirements must be met as to each defendant. Unimobil 84, Inc. v. Spurney, 797 F.2d
214, 217 (5th Cir. 1986) (citations omitted); Jn re Parkcentral Glob. Litig., 884 F. Supp. 2d 464, 470-71 (N.D. Tex.
2012) (citations omitted).

° Specifically, Defendants argue that Relator failed to state a plausible claim for relief pursuant to Rule 8(a), which
requires only “a short and plain statement of the claim showing that the pleader is entitled to relief.” Twombly, 550
U.S. at 555 (quoting Rule 8(a)(2)).
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page9of18 PagelD 529

testified that Haight is the “parent umbrella”! of the RRSA Affiliated Defendants, she does not
allege specific wrongdoing attributable to these Defendants individually. Compl. §§ 35, 38-39,
129-31, 146-48, 164. Grouping these Defendants into the definition of “RRSA Affiliated
Defendants” does not establish “more than a sheer possibility” that they acted unlawfully. /gbal,
556 U.S. at 678. Therefore, the Court dismisses Relator’s claims against these Defendants.

Similarly, Relator’s allegations against Jennifer N. Seymore are insufficiently pleaded.
The Complaint states that Ms. Seymore was an owner and officer of certain RRSA Affiliated
Defendants “in percentages sufficient to exercise control over each of the other companies,” was
a manager and CFO of RRSA Commercial, was an indemnitor for one of RRSA Commercial’s
surety bonds, and was involved “in all aspects of the business,” but does not make any specific
allegation of wrongdoing. Compl. J 41-42, 128, 135-37, 148, 164. Therefore, the Court
dismisses Relator’s claims against this Defendant.

B. Anti-Kickback Act
The Anti-Kickback Act (“AKA”), 41 U.S.C. § 8701 ef seg., prohibits kickback payments

involving subcontractors under negotiated federal contracts.!!

The statute prohibits any person
from: (1) providing, attempting to provide, or offering to provide a kickback; (2) soliciting,
accepting, or attempting to accept a kickback; or (3) including the amount of a kickback in the

contract price that a subcontractor charges a prime contractor, or a prime contractor charges the

Federal Government. 41 U.S.C.A. § 8702 (Westlaw current through Pub. L. 111-350).

 

10 Tt is unclear whether Relator attempts to attribute liability to Haight based on its parent relationship with RRSA
Commercial. Although it is a “bedrock principle” of corporate law that a parent corporation is not liable for actions
taken by its subsidiaries, courts will “pierce the corporate veil” under the “alter ego doctrine” in “exceptional cases.”
Bridas S.A.P.I.C. v. Gov’t of Turkmenistan, 447 F.3d 411, 416 (Sth Cir. 2006). Given that Relator has not asserted
the alter ego doctrine, the Court will not consider whether Haight may be held liable on this basis.

! Tn her Complaint, Relator refers to the AKA as being codified at 41 U.S.C. § 51 et seq., which was where the AKA
was previously codified. Compl. 45. As of January 4, 2011, the AKA is codified at 41 U.S.C. § 8702. US. v.
Peterson, No. CV-11-5137-EFS, 2012 WL 315443, *4 n.2 (E.D. Wa. Feb. 1, 2012).
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page10o0f18 PagelD 530

Without citing any authority, Relator states that violation of the AKA is a “proper
predicate” to an FCA claim on the grounds that: (1) Clark and the RRSA Affiliated Defendants
expressly undertook to comply with the AKA as a condition of payment under the Government
prime contracts (and incorporated into the subcontract flow-down provisions); and/or (2) AKA
violations render the claims submitted to the government “factually false” because AKA
compliance is a condition of payment. Jd. § 241. Although a violation of a different statute—the
Anti-Kickback Statute—may serve as a basis for an FCA claim in the healthcare context,'* Relator
has not cited, and the Court is not aware of, a case in this Circuit that addresses whether violations
of the AKA can serve as a basis for an FCA claim. Therefore, the Court declines to decide whether

violation of the AKA can serve as a basis for an FCA claim.

Cc. FCA Claims
(1) Presentment Claims

The FCA imposes civil liability and treble damages on any person who, inter alia,
“knowingly presents, or causes to be presented, a false or fraudulent claim for payment or
approval” to the Federal government. 31 U.S.C.A. § 3729(a)(1)(A) (Westlaw current through Pub.
L. 111-21). Claims under § 3729(a)(1)(A) are referred to as “presentment claims.” United States
ex rel. Colquitt v. Abbott Labs., 864 F. Supp. 2d 499, 511 (N.D. Tex. 2012).

False claims can take several forms. Courts in this Circuit have recognized that FCA
liability can be imposed when the contract under which payment is made was originally obtained
through false statements or fraudulent conduct. See, e.g., United States ex rel. Dekort v. Integrated

Coast Guard Sys., 705 F. Supp. 2d 519, 535-36 (N.D. Tex. 2010); see also United States ex rel.

 

'2 The Anti-Kickback Act, 41 U.S.C. § 8702 et seq., must be distinguished from the Anti-Kickback Statute (““AKS”),
42 U.S.C. § 1320a et seq., which can form the basis of an FCA claim in the healthcare context. United States v. Medoc
Health Servs. LLC, No. 3:17-cv-2977-M, 2020 WL 3892453, *3, 8 (N.D. Tex. July 2, 2020).

10
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page11of18 PagelD 531

Willard v. Humana Health Plan of Texas Inc., 336 F.3d 375, 384 (5th Cir. 2003). Claims brought
under this theory are referred to as “fraudulent inducement claims.” Dekort, 705 F. Supp. 2d at
535. Even though the payment claims are not literally false, because they derive from fraudulent
misrepresentation, they are actionable false claims. Longhi, 575 F.3d at 468 (citing United States
ex rel. Laird v. Lockheed Martin Eng’g & Science Servs. Co., 491 F.3d 254, 259 (Sth Cir.2007)).

FCA liability can also attach under the “false certification theory,” which can be express
or implied. United States ex rel. Campbell y. KIC Dev., LLC, EP-18-cv-193-KC, 2019 WL
6884485, *7 (W.D. Tex. 2019). The express false certification theory is based on
misrepresentations made to the Government on a payment claim. /d.

The implied false certification theory is based on fraudulent omissions from such claims.
Id. Under this theory, liability attaches when two conditions are met: (1) “the claim does not
merely request payment, but also makes specific representations about the goods and services
provided;” and (2) “the defendant’s failure to disclose noncompliance with material statutory,
regulatory, or contractual requirements makes those representations misleading half-truths.”
Universal Health Servs., Inc. v. United States ex rel. Escobar, --- U.S. ---, 136 S.Ct. 1989, 2001
(2016). Liability does not turn on whether such requirements were expressly designated as
conditions of payment. /d. at 1996. Rather, liability turns on “whether the defendant knowingly
violated a requirement that the defendant knows is material to the Government’s payment
decision.” Jd. “Whether a provision is labeled a condition of payment is relevant to but not
dispositive of the materiality inquiry.” /d. at 2001.

a. Elements

Under each theory, the essential elements of FCA liability are the same. Relator must

demonstrate: “(1) a false statement or fraudulent course of conduct; (2) made or carried out with

the requisite scienter; (3) that was material; and (4) that caused the government to pay out money

11
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page12o0f18 PagelD 532

or to forfeit moneys due (i.e., that involved a claim).” United States ex rel. Porter v. Magnolia
Health Plan, Inc., 810 F.App’x. 237, 240 (5th Cir. 2020) (citing Abbott v. BP Expl. & Prod., Inc.,
851 F.3d 384, 387) (Sth Cir. 2017)).

i False Statement or Fraudulent Course of Conduct

“Fraudulent presentment requires proof only of the claim’s falsity, not of its exact
contents.” Grubbs, 565 F.3d at 189. Accepting Relator’s alleged facts as true and viewed in the
light most favorable to Relator, the Court finds that Relator has adequately pleaded the falsity
requirement under the fraudulent inducement and/or false certification theories with respect to
Corey S. Sanchez, Jon R. Seymore, Ronald Nichols,!? and RRSA Commercial.

ii. Scienter

To meet the scienter requirement, a relator must plead that a defendant: (i) has actual
knowledge of the information; (ii) acts in deliberate ignorance of the truth or falsity of the
information; or (iii) acts in reckless disregard of the truth or falsity of the information.”
31U.S.C.A. § 3729(b)(1). “Allegations of scienter may be averred generally, but simple
allegations of fraudulent intent will not suffice, and plaintiffs must set forth specific facts
supporting an inference of fraud.” /n re Parkcentral Glob. Litig., 884 F. Supp. 2d at 471 (citation
and internal quotations omitted). The FCA applies to “any person” who knowingly causes a false
claim to be made, and a “person” may include a business entity, such as a limited liability company
like RRSA Commercial. See United States ex rel. Wheeler v. Union Treatment Ctrs., LLC, Civil
Action No. SA-13-CA-004-XR, 2019 WL 5026934, *1 (W.D. Tex. July 1, 2019). However, a

company such as RRSA Commercial can act only through individuals and “cannot act or have a

 

'3 Tn her Response to the Nichols Motion to Dismiss, Relator states that at this point, she “seeks to hold Nichols liable
only for the bribery scheme involving Clark.” Pl.-Relator’s Opp. to Ronald Scott Nichols’ Mot. to Dismiss 8 n.2.
However, based on the arguments included in her Response, it does not appear that Relator is dropping any of the
alleged Counts set forth in the Complaint against Nichols.
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page130f18 PagelD 533

mental state by itself.” Jd. (citing United States ex rel. Vavra v. Kellogg Brown & Root, Inc., 848
F.3d 366, 372 (Sth Cir. 2017)). For purposes of evaluating scienter under the FCA, courts in this
Circuit have imputed an officer’s knowledge to a company when the officer was acting within the
scope of the officer’s authority and for the purpose of benefitting the company. See id. (citing
United States v. Hangar One, Inc., 563 F.2d 1155, 1158 (Sth Cir. 1977)).

Accepting Relator’s alleged facts as true and viewed in the light most favorable to Relator,
the Court finds that Relator has sufficiently pleaded the scienter element for Corey S. Sanchez, Jon
R. Seymore, and Ronald Nichols. Furthermore, the Court finds scienter may be imputed to RRSA
Commercial because Relator has pleaded sufficient facts alleging that Corey S. Sanchez, Jon R.
Seymore, and Ronald Nichols were owners, officers, managers, or agents of RRSA Commercial,
acting within the scope of their authority, for the purpose of benefitting RRSA Commercial, which
is undisputed by the parties. /d. J{] 40-41, 119-26, 128-29, 132, 135.

iii. Materiality

A false statement or fraudulent course of conduct is material if it has a “natural tendency
to influence,” or is “capable of influencing, the payment or receipt of money or property.”
31 U.S.C. § 3729(b)(4); Escobar, 136 S.Ct. at 2002 (citation omitted). The materiality standard is
“demanding” and “rigorous.” Jd. at 2002-03. The Supreme Court has explained how to evaluate
materiality:

[W]hen evaluating materiality under the False Claims Act, the Government’s

decision to expressly identify a provision as a condition of payment is relevant, but

not automatically dispositive. Likewise, proof of materiality can include, but is not

necessarily limited to, evidence that the defendant knows that the Government

consistently refuses to pay claims in the mine run of cases based on noncompliance

with the particular statutory, regulatory, or contractual requirement. Conversely, if

the Government pays a particular claim in full despite its actual knowledge that

certain requirements were violated, that is very strong evidence that those

requirements are not material. Or, if the Government regularly pays a particular
type of claim in full despite actual knowledge that certain requirements were

13
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page14o0f18 PagelD 534

violated, and has signaled no change in position, that is strong evidence that the
requirements are not material.

Id. at 2003-04. The Supreme Court has further clarified that materiality “cannot be found where
noncompliance is minor or insubstantial.” /d. at 2003 (citation omitted). Accepting Relator’s
alleged facts as true and viewed in the light most favorable to Relator, the Court finds that Relator
has sufficiently pleaded the materiality element with respect to Corey S. Sanchez, Jon R. Seymore,
Ronald Nichols, and RRSA Commercial.
iv. Caused the Government to Pay Out Money

Under this element, subcontractors are held liable when, as is alleged here, they cause a
prime contractor to submit a false claim to the Government. United States v. Bornstein, 423 U.S.
303, 309 (1976); see also United States ex rel. Tran v. Computer Sciences Corp., 53 F. Supp. 3d
104, 126-27 (D.D.C. 2014) (finding a subcontractor may be liable for false claims if they submit
a false statement to the prime contractor). Accepting Relator’s alleged facts as true and viewed in
the light most favorable to Relator, the Court finds that Relator has sufficiently pleaded this
element with respect to Corey S. Sanchez, Jon R. Seymore, Ronald Nichols, and RRSA
Commercial, and, therefore, has sufficiently stated a presentment claim under each theory of
liability.

(2) False Records Claim

The FCA imposes liability on anyone who “knowingly makes, uses, or causes to be made
or used, a false record or statement material to a false or fraudulent claim.” 31 U.S.C.A.
§ 3729(a)(1)(B); see also United States ex rel. King v. Solvay Pharm., Inc., 871 F.3d 318, 323-24
(Sth Cir. 2017). Claims under § 3729(a)(1)(B) are referred to as “false records claims.” United
States ex rel. Jamison v. Career Opportunities, Inc., Civil Action No. 3:16-cv-3248-S, 2020 WL

520590, *5 (N.D. Tex. Jan. 31, 2020). Like a presentment claim under § 3729(a)(1)(A), a false

14
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page15o0f18 PagelD 535

records claim under § 3729(a)(1)(B) requires a relator to “show that the claim presented for
payment... was false.” United States ex rel. Rigsby v. State Farm Fire & Cas. Co., 794 F.3d 457,
476-77 (Sth Cir. 2015), aff'd, 137 S. Ct. 436 (2016); see also Longhi, 575 F.3d at 467 (applying
the same elements to a presentment claim and a false records claim). “[T]he recording of a false
record, when it is made with the requisite intent, is enough to satisfy the [FCA],” Grubbs, 565
F.3d at 193, so long as the false record is material to the payment—i.e., the record would affect
whether the Government would pay the claim. United States ex rel. Patel v. Catholic Health
Initiatives, 792 F.App’x. 296, 301 (5th Cir. 2019) (quoting United States ex rel. Patel v. Catholic
Health Initiatives (Patel II), 312 F. Supp. 3d 584, 605 (S.D. Tex. 2018)). Accepting Relator’s
alleged facts as true and viewed in the light most favorable to Relator, the Court finds that Relator
has adequately pleaded that Corey S. Sanchez, Jon R. Seymore, and RRSA Commercial knowingly
made or caused to be made false records that were material to payment.
(3) Conspiracy Claim

A conspiracy claim under § 3729(a)(1)(C) attaches when a person “conspires to commit a
violation” under § 3729(a)(1). 31 U.S.C.A. § 3729(a)(1)(C). To allege a conspiracy, a relator
must show the existence of an unlawful agreement to get a false or fraudulent claim paid or allowed
and at least one act performed in furtherance of the agreement. Grubbs, 565 F.3d at 193 (citations
omitted). The purported conspirators must share a specific intent to defraud the Government.
United States ex rel. Farmer v. City of Houston, 523 F.3d 333, 343 (Sth Cir. 2008). “The
particularity requirements of Rule 9(b) apply to the [FCA’s] conspiracy provision with equal force
as to its ‘presentment’ and ‘record’ provisions.” Grubbs, 565 F.3d at 193. Relator “must plead
with particularity the conspiracy as well as the overt acts . . . taken in furtherance of the
conspiracy.” Jd. (citation and internal quotation marks omitted). The Complaint must “at least

describe ‘particular circumstances’ from which agreement may be ‘naturally inferred.’” Campbell,

15
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page16o0f18 PagelD 536

2019 WL 6884485, *7 (quoting Grubbs, 565 F.3d at 194). Accepting Relator’s alleged facts as
true and viewed in the light most favorable to Relator, the Court finds that Relator has adequately
pleaded a conspiracy between Corey S. Sanchez, Jon R. Seymore, Ronald Nichols, and RRSA
Commercial and the Prime Contractor Defendants. !4
(4) Reverse False Claim

The FCA also imposes civil liability for “reverse false claims” in which any person
“knowingly makes, uses, or causes to be made or used, a false record or statement material to an
obligation to pay or transmit money or property to the Government, or knowingly conceals or
knowingly and improperly avoids or decreases an obligation to pay or transmit money or property
to the Government.” 31 U.S.C.A. § 3729(a)(1)(G); United States ex rel. Hendrickson v. Bank of
America, N.A., 343 F. Supp. 3d 610, 618 (N.D. Tex. 2018). “In a reverse false claims suit, the
defendant’s action does not result in improper payment by the government to the defendant, but
instead results in no payment to the government when a payment is obligated.” United States ex
rel. Bain v. Ga. Gulf Corp., 386 F.3d 648, 653 (Sth Cir. 2004). “[U]nassessed regulatory penalties
are not obligations under the FCA.” United States ex rel. Simoneaux v. E.I, duPont de Nemours
& Co., 843 F.3d 1033, 1039 (Sth Cir. 2016).

Other than a formulaic recitation of the elements, Relator has not pleaded facts sufficient
to show that Defendants were obligated to pay the Government. Compl. J 288; Ferrer, 484 F.3d
776 at 780. The Court grants the RRSA Motion to Dismiss and the Nichols Motion to Dismiss

with respect to Relator’s reverse false claim.

 

'* Tt is unclear from the Complaint whether Relator is alleging a conspiracy among the RRSA Affiliated Defendants,
Jon R. Seymore, Corey S. Sanchez, Jennifer N. Seymore, and Ronald Nichols and the Prime Contractor Defendants,
or solely among the RRSA Affiliated Defendants, Jon R. Seymore, Corey S. Sanchez, Jennifer N. Seymore, and
Ronald Nichols. The Court only addresses the former as the Complaint does not address whether allegations of
intracompany conspiracy would be barred by the intracompany conspiracy doctrine. See Parikh, 977 F. Supp. 2d at
662.

16
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page17of18 PagelD 537

D. Rule 9(b) Particularity

Defendants argue that the Complaint fails to plead fraud with particularity as required by
Rule 9(b)’s heightened pleading standard. Specifically, Defendants argue that Relator has not
identified claims that the Defendants submitted to the Government. Nichols Mot. to Dismiss 1,
13-15; RRSA Defs. Mot. to Dismiss 1, 10, 14. Under the Grubbs standard, if a relator “cannot
allege the details of an actually submitted false claim,” a relator can survive a motion to dismiss
“by alleging particular details of a scheme to submit false claims paired with reliable indicia that
lead to a strong inference that claims were actually submitted.” Grubbs, 565 F.3d at 190.
Accepting Relator’s alleged facts as true and viewed in the light most favorable to Relator, the
Court finds that Relator has sufficiently alleged the “who, what, when, where, and how” of the
fraud to meet the Grubbs standard.

E. Statute of Limitations

To the extent not dismissed on other grounds, Nichols moves for dismissal of all claims
arising more than six years before Relator filed her Complaint on July 6, 2016, pursuant to
31 U.S.C. § 3731(b). Nichols Mot. to Dismiss 1 n.1. As the party asserting the statute of
limitations defense, Nichols bears the burden of proof. See Frame v. City of Arlington, 657 F.3d
215, 239 (Sth Cir. 2011). Although Relator notes that an earlier version of the FCA would apply
to wrongdoing occurring prior to May 20, 2009, see Compl. J 68 nn.1-4, none of the specifically
alleged wrongdoing occurred prior to 2011, which is within the six-year limitations period under
31 U.S.C. § 3731(b)(1).° Therefore, the Court finds that dismissal of Relator’s claims on statute

of limitations grounds is improper.

 

'S Moreover, the Supreme Court recently found that the § 3731(b)(2) extended limitations period applies to private
relators in nonintervened actions. Cochise Consultancy, Inc. v. United States ex rel. Hunt, 139 S.Ct. 1507, 1511-13
(2019): see also United States ex rel. Hernandez v. Team Finance, L.L.C., Civil Action No. 2:16-cv-00432-JRG, 2020
WL 731446, *11 (E.D. Tex. Feb. 13, 2020).

17
Case 3:16-cv-01975-S Document 80 Filed 10/20/20 Page18o0f18 PagelD 538

IV. CONCLUSION

For the reasons discussed above, the Court:

GRANTS the RRSA Motion to Dismiss with respect to Roofing & Restoration
Services of America, LLC; RRSA Commercial Roofing, Inc.,; Haight Construction
Management Services, Inc.; Turco Construction, Inc.; Andrew’s Roofing &
Restoration, Inc.; and Jennifer N. Seymore;

DENIES the Nichols Motion to Dismiss as to Counts I and JI:

GRANTS the Nichols Motion to Dismiss as to Counts II and IV;

DENIES the RRSA Motion to Dismiss as to Counts [, II, and III with respect to Corey
S. Sanchez, Jon R. Seymore, and RRSA Commercial; and

GRANTS the RRSA Motion to Dismiss as to Count IV.

Relator is granted leave to amend her Complaint with respect to the Defendants and claims that

have been dismissed. Relator must file an amended complaint within 30 days from the date of this

Order. If an amended complaint is not filed within 30 days, the Defendants and claims dismissed

above will be dismissed with prejudice.

SO ORDERED.

SIGNED October 20, 2020. Vabve&

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

18
